DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  01/19/2021 and 02/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

   Claim Objections
Claims 1-4, 6-9, 11-14 and 16-19 are objected to because of the following informalities: 
  Claims 1, 6, 11 and 16 in lines 4/8 respectively,  replace ”sidelink service and SL DRX configuration” with “the sidelink service and the SL DRX configuration”;
   Claims 2, 7, 12 and 17 in line 1,  replace ”sidelink service and SL DRX configuration” with “the sidelink service and the SL DRX configuration”;
   Claims 3, 8, 13 and 18 in line 2,  replace ”sidelink service and SL DRX configuration” with “the sidelink service and the SL DRX configuration”;
   Claims 4, 9, 14 and 19 in line 2,  replace ”the beginning” with “a beginning”;

 Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-6, 9-11, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (2021/0058941),  Cheng hereinafter, in view of He et al. (2020/0344722), He hereinafter.

Re. Claims 1 and 11, Cheng teaches a method for a second User Equipment (UE) to configure Sidelink (SL) Discontinuous Reception (DRX) (Fig.2-13 & ¶0088) and  a second User Equipment (UE) (Fig. 3, a plurality of 115/Fig.9) to configure Sidelink (SL) Discontinuous Reception (DRX) (¶0088), comprising: a control circuit (Fig.9, 905, ¶0167); a processor (Fig.9, 940) installed in the control circuit; and a memory (Fig. 9, 930) installed in the control circuit and operatively coupled to the processor (Fig. 9 & ¶169); wherein the processor is configured to execute a program code (Fig. 9, 935) stored in the memory to: initiate or initialize a sidelink service with a first UE (Fig. 2-3 & ¶0051 - One or more of the UEs in the group of UEs may initiate sidelink communications with other UEs in the group of UEs.); determine a SL DRX configuration based on association between sidelink service and SL DRX configuration , wherein the SL DRX configuration is associated with the sidelink service; (Fig. 2-3 & ¶0088 - The UE 115 may receive traffic information of other UEs 115….. The UE 115 may consolidate the received traffic information and determine a DRX configuration for the group of UEs….the UE 115 may determine a DRX schedule indicating one or more DRX cycles for the group of UEs 115. ……. Fig. 2-3 & ¶0089 - The member UE 115 may receive a DRX configuration from the group leader UE 115 (e.g., based on groupcast transmission from the group leader UE 115) and implement the DRX configuration in order to save power….. the DRX configuration may include a DRX schedule indicating that each member UE 115 of the group of UEs 115 may communicate during an awake period and power off radio components during a DRX period of a DRX cycle. The DRX configuration may be for a single DRX cycle or multiple DRX cycles. Fig. 2-3 & ¶0105 - peer UEs 115 on a unicast link (e.g., UE 115-d and UE 115-e communicating via sidelink communications 305) may negotiate respective “onDuration” periods (e.g., awake periods) for communication. Fig. 2-3 & ¶0106 - a UE 115 may determine the length of an “onDuration” (e.g., awake period) based on an amount of resources (e.g., slots, cycles) needed by the UE 115 for traffic. …the UE 115 may determine the length of an “onDuration” based on traffic demands associated with communications between other devices (e.g., other UEs 115 in a UE group or other UE group)) and 
Yet, Cheng does not expressly teach monitor sidelink control channel based on the SL DRX configuration.
However, in the analogous art, He explicitly  discloses monitor sidelink control channel based on the SL DRX configuration. (Fig.1/Fig.5-6/Fig. 26-30 & ¶0060 - UE 116 and/or UE 118 may be a vehicle and may conduct V2X communications. Fig.1/Fig.5-6/Fig.26-30 & 0350 - a sidelink power saving signal or channel that wakes up a UE to monitor PSCCH in a subsequent On Duration time of a next DRX cycle. Fig.1/Fig.5-6/Fig. 26-30 & 0353 - information fields of a SCI format used to provide power saving information can include dynamic DRX parameters, such as the length of onDurationTimer, drx-InactivityTimer, and DRX cycle. The information fields can further include an indication of a carrier where the UE switches from a dormant state to monitor PSCCH when the UE is configured for operation with carrier aggregation).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Shrivastava’s invention of methods of scheduling with inactivity in sidelink unicast to include He’s invention of a system and a method for NR V2X sidelink HARQ (hybrid automatic repeat request) procedure, because it provides an efficient and improved mechanism for sidelink HARQ procedures to keep up with the increased demand for V2X (vehicle to everything) using 5G New Radio Interface/Access (NR) systems. (¶0002-¶0004, He)



Re. Claims 6 and 16, Cheng teaches a method for a first User Equipment (UE) to consider Sidelink (SL) Discontinuous Reception (DRX) (Fig.2-13 & ¶0088) and a first User Equipment (UE) (Fig. 3, a plurality of 115/Fig.9) to configure Sidelink (SL) Discontinuous Reception (DRX) (¶0088), comprising: a control circuit (Fig.9, 905, ¶0167); a processor (Fig.9, 940) installed in the control circuit; and a memory (Fig. 9, 930) installed in the control circuit and operatively coupled to the processor (Fig. 9 & ¶169); wherein the processor is configured to execute a program code (Fig. 9, 935) stored in the memory to: initiate or initialize a sidelink service with a second UE (Fig. 2-3 & ¶0051 - One or more of the UEs in the group of UEs may initiate sidelink communications with other UEs in the group of UEs.); determine a SL DRX configuration based on association between sidelink service and SL DRX configuration, wherein the SL DRX configuration is associated with the sidelink service (Fig. 2-3 & ¶0088 - The UE 115 may receive traffic information of other UEs 115….. The UE 115 may consolidate the received traffic information and determine a DRX configuration for the group of UEs….the UE 115 may determine a DRX schedule indicating one or more DRX cycles for the group of UEs 115. ……. Fig. 2-3 & ¶0089 - The member UE 115 may receive a DRX configuration from the group leader UE 115 (e.g., based on groupcast transmission from the group leader UE 115) and implement the DRX configuration in order to save power….. the DRX configuration may include a DRX schedule indicating that each member UE 115 of the group of UEs 115 may communicate during an awake period and power off radio components during a DRX period of a DRX cycle. The DRX configuration may be for a single DRX cycle or multiple DRX cycles. Fig. 2-3 & ¶0105 - peer UEs 115 on a unicast link (e.g., UE 115-d and UE 115-e communicating via sidelink communications 305) may negotiate respective “onDuration” periods (e.g., awake periods) for communication. Fig. 2-3 & ¶0106 - a UE 115 may determine the length of an “onDuration” (e.g., awake period) based on an amount of resources (e.g., slots, cycles) needed by the UE 115 for traffic. …the UE 115 may determine the length of an “onDuration” based on traffic demands associated with communications between other devices (e.g., other UEs 115 in a UE group or other UE group)); 
Yet, Cheng does not expressly teach  transmit sidelink control information on sidelink control channel in a period of the second UE monitoring the sidelink control channel, wherein the period is determined based on the SL DRX configuration.
However, in the analogous art, He explicitly  discloses transmit sidelink control information on sidelink control channel in a period of the second UE monitoring the sidelink control channel, wherein the period is determined based on the SL DRX configuration. (Fig.1/Fig.5-6/Fig. 26-30 & ¶0060 - UE 116 and/or UE 118 may be a vehicle and may conduct V2X communications. Fig.1/Fig.5-6/Fig. 26-30 & ¶0096 - SL designates the radio links over the PC5 interfaces between UE 501 and UEs 502. UE 501 transmits a V2V message to one or multiple UEs 502 in the SL.  Fig.1/Fig.5-6/Fig. 26-30 & ¶0102 - UE-A 601 can transmit a PSCCH with a SCI format 611 to schedule a PSSCH reception by UE-B 602.  Fig.1/Fig.5-6/Fig.26-30 & 0350 - a sidelink power saving signal or channel that wakes up a UE to monitor PSCCH in a subsequent On Duration time of a next DRX cycle. Fig.1/Fig.5-6/Fig. 26-30 & 0353 - information fields of a SCI format used to provide power saving information can include dynamic DRX parameters, such as the length of onDurationTimer, drx-InactivityTimer, and DRX cycle. The information fields can further include an indication of a carrier where the UE switches from a dormant state to monitor PSCCH when the UE is configured for operation with carrier aggregation).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Shrivastava’s invention of methods of scheduling with inactivity in sidelink unicast to include He’s invention of a system and a method for NR V2X sidelink HARQ (hybrid automatic repeat request) procedure, because it provides an efficient and improved mechanism for sidelink HARQ procedures to keep up with the increased demand for V2X (vehicle to everything) using 5G New Radio Interface/Access (NR) systems. (¶0002-¶0004, He)
Re. Claims 4, 9, 14 and 19,   Cheng and He  teach claims 1, 6, 11 and 16.
Yet, Cheng does not expressly teach wherein the SL DRX configuration configures at least one of an on-duration timer used for determining a duration at the beginning of a SL DRX cycle, a slot offset used for determining a delay before starting the on-duration timer, an inactive timer used for determining a duration after a Physical Sidelink Control Channel (PSCCH) occasion in which a sidelink control information indicates a sidelink transmission, a retransmission timer used for determining a maximum duration until a sidelink retransmission is received, a cycle length used for determining a length of the SL DRX cycle, a short cycle length used for determining a length of a second SL DRX cycle shorter than the length of the SL DRX cycle, a cycle start offset used for determining a subframe where the SL DRX cycle starts, and/or a round trip-time timer used for determining a maximum duration before a sidelink Hybrid Automatic Repeat Request (HARQ) retransmission grant is expected.
However, in the analogous art, He explicitly  discloses wherein the SL DRX configuration configures at least one of an on-duration timer used for determining a duration at the beginning of a SL DRX cycle, a slot offset used for determining a delay before starting the on-duration timer (Fig.1/Fig.5-6/Fig. 26-37 & ¶0338 - drx-onDurationTimer is a timer for the On Duration at the beginning of a DRX Cycle, drx-SlotOffset is a timer for the delay in slots before starting the drx-onDurationTimer. Also, see ¶0342. Examiner interprets that one of the claimed features need to be mapped because of the presence of “at least one of” along with conjunctions “and/or”) , an inactive timer used for determining a duration after a Physical Sidelink Control Channel (PSCCH) occasion in which a sidelink control information indicates a sidelink transmission (Fig.1/Fig.5-6/Fig. 26-37 & ¶0338 - drx-InactivityTimer is a timer for a duration … after a PSCCH monitoring occasion where a UE receives a PSCCH with a SCI format that indicates an initial TB transmission in a PSSCH for the MAC entity or there is an initial TB transmission in a PSSCH by the UE 116. Examiner interprets that one of the claimed features need to be mapped because of the presence of “at least one of” along with conjunctions “and/or”), a retransmission timer used for determining a maximum duration until a sidelink retransmission is received , a cycle length used for determining a length of the SL DRX cycle (Fig.1/Fig.5-6/Fig. 26-37 & ¶0309 - ¶0310 - if the Short DRX Cycle is used, and [(SFN*10)+subframe number] modulo (drx-ShortCycle)=(drx-StartOffset) modulo (drx-ShortCycle); or   if the Long DRX Cycle is used, and [(SFN*10)+subframe number] modulo (drx-LongCycle)=drx-StartOffset), Also see ¶0340-¶0341. Examiner interprets that one of the claimed features need to be mapped because of the presence of “at least one of” along with conjunctions “and/or” ), a short cycle length used for determining a length of a second SL DRX cycle shorter than the length of the SL DRX cycle, a cycle start offset used for determining a subframe where the SL DRX cycle starts, and/or a round trip-time timer used for determining a maximum duration before a sidelink Hybrid Automatic Repeat Request (HARQ) retransmission grant is expected (Fig.1/Fig.5-6/Fig. 26-37 &¶0290-¶0294 - if a drx-HARQ-RTT-TimerDL expires: 2> if the data of the corresponding HARQ process was not successfully decoded: 3> start the drx-RetransmissionTimerDL for the corresponding HARQ process. if an drx-HARQ-RTT-TimerUL expires: 2> start the drx-RetransmissionTimerUL for the corresponding HARQ process. Examiner interprets that one of the claimed features need to be mapped because of the presence of “at least one of” along with conjunctions “and/or”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Shrivastava’s invention of methods of scheduling with inactivity in sidelink unicast to include He’s invention of a system and a method for NR V2X sidelink HARQ (hybrid automatic repeat request) procedure, because it provides an efficient and improved mechanism for sidelink HARQ procedures to keep up with the increased demand for V2X (vehicle to everything) using 5G New Radio Interface/Access (NR) systems. (¶0002-¶0004, He)

Re. Claims 5, 10, 15 and 20,   Cheng and He  teach claims 1, 6, 11 and 16.
Cheng further teaches wherein the first UE and the second UE belong to a group for groupcast sidelink communication. (Fig. 1-3 & ¶0089 – the other UEs 115 in the group of UEs 115 may be referred to as “member” UEs 115. A member UE 115 may communicate with the group of UEs 115 using sidelink communications. ….. The member UE 115 may receive a DRX configuration from the group leader UE 115 (e.g., based on .. groupcast transmission from the group leader UE 115) and implement the DRX configuration in order to save power).


Claims 2-3, 7-8, 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, in view of He, further in view of Balasubramanian et al. (2021/0219377), Balasubramanian hereinafter.

Re. Claims 2, 7, 12 and 17,   Cheng and He  teach claims 1, 6, 11 and 16.
Yet, Cheng and He do not expressly teach wherein the association between sidelink service and SL DRX configuration is preconfigured in the second UE or provisioned by network.
However, in the analogous art, Balasubramanian explicitly discloses wherein the association between sidelink service and SL DRX configuration is preconfigured in the second UE or provisioned by network. (Fig.1-16 & ¶0186 - performing, at the first UE, DRX according to a DRX cycle determined based on a particular identifier and a number of intervals in the DRX cycle. Fig.1-16 & ¶0187 - the number of intervals in the DRX cycle is preconfigured at a system level, and the DRX cycle is determined based on a formula including: particular identifier mod number of intervals in the DRX cycle. Also, See claims 26-27).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Shrivastava’s invention of methods of scheduling with inactivity in sidelink unicast and  He’s invention of a system and a method for NR V2X sidelink HARQ (hybrid automatic repeat request) procedure to include Balasubramanian’s invention of a system and a method for aligning DRX cycles using system level configuration, because it provides an efficient mechanism in  aligning discontinuous reception cycles to reduce power consumption at user equipments (UEs), in tuns, alleviates congestion in a wireless network. (¶0002-¶0006, Balasubramanian)


Re. Claims 3, 8, 13 and 18,   Cheng and He  teach claims 1, 6, 11 and 16.
Yet, Cheng and He do not expressly teach wherein the second UE selects an entry of a list of the association between sidelink service and SL DRX configuration, wherein the entry includes the SL DRX configuration and an identity of the sidelink service or an index associated with the sidelink service.
However, in the analogous art, Balasubramanian explicitly discloses wherein the second UE selects an entry of a list of the association between sidelink service and SL DRX configuration, wherein the entry includes the SL DRX configuration and an identity of the sidelink service or an index associated with the sidelink service. (Fig.1-16 & ¶0101 - During operation of wireless communications system 400, first UE 402 may initiate a unicast association process (e.g., a connection process or a reconfiguration process) with second UE 404. The unicast association process may include the exchange of RRC messages between first UE 402 and second UE 404. …., one or more parameters for DRX may be defined by a system-wide configuration. … a DRX on time period ton  for the UEs may be defined. As another example, a number of intervals N included in the time period T may be defined. N may be determined according to T=N* ton.  These parameters may be used in determining DRX cycles at UEs. Fig.1-16 & ¶0105 - first UE 402 and second UE 404 may operate in a low power operating mode during the remainder of the DRX cycle to reduce power consumption at first UE 402 and second UE 404. The DRX cycle may be determined based on a particular identifier and a number of intervals (e.g., N) included in a DRX cycle (e.g., T)…. the DRX cycle may be determined based on the formula: particular identifier mod N. …. the particular identifier includes an identifier of first UE 402 (e.g., source ID)…… source ID may be a level 1 identifier, a level 2 identifier, or another identifier of first UE 402….the particular identifier includes an identifier of second UE 404 (e.g., destination ID). Fig.1-16 & ¶0187 - the number of intervals in the DRX cycle is preconfigured at a system level, and the DRX cycle is determined based on a formula including: particular identifier mod number of intervals in the DRX cycle. That is, there is a list of associations between a particular identifier (e.g., identifiers associated with a plurality of UEs) and number of intervals (N) in determining/selecting DRX cycles associated with sidelink operations among a plurality of UEs as shown in Figures 3-9 along with paragraphs as disclosed supra).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Shrivastava’s invention of methods of scheduling with inactivity in sidelink unicast and  He’s invention of a system and a method for NR V2X sidelink HARQ (hybrid automatic repeat request) procedure to include Balasubramanian’s invention of a system and a method for aligning DRX cycles using system level configuration, because it provides an efficient mechanism in  aligning discontinuous reception cycles to reduce power consumption at user equipments (UEs), in tuns, alleviates congestion in a wireless network. (¶0002-¶0006, Balasubramanian)









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Huang et al. (2021/0037468); See Abstract, ¶0377, ¶0378, ¶0454, ¶0470, ¶0514, ¶0524, ¶0573, ¶0010, ¶0023-¶0039 along with Fig. 1-34.
Vinay Kumar Shrivastava (2021/0297842); See ¶0024, ¶0026,¶0083, ¶0095, ¶0096-¶0100 with Fig. 1-12.
Agiwal et al. (2021/0099954); See ¶0070-¶0072, ¶0224,¶0271-¶0272.
Miao et al. (2021/0400584); See ¶0032, ¶0042 along with Fig. 1-8.
3GPP TSG RAN WG2#98; R2-1704718; Source: Huawei, Hisilicon; Title: Some considerations about DRX on PC5, Hangzhou, China, 15– 19 May 2017. See §2, §3,§4.
3GPP TSG-RAN WG2 Meeting #97bis; R2-1703593; Source: Sequans Communications; Title: Discussion on paging relay and sidelink maintenance, Spokane, USA, April 3rd – 7th, 2017. See §2, §3.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467